Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are allowed.

Claim Rejections - 35 USC § 112
Claim 14 is canceled, therefore the previous rejection of claim 14 under 35 USC 112(b) is moot.

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 3 December 2021, with respect to the rejection of claim 1 under 35 USC 102(a)(1) in view of Kono have been fully considered and are persuasive.  The rejections of claims 1, 5, 9, and 11 under 35 USC 102(a)(1) in view of Kono have been withdrawn. 
Applicant’s arguments, see pages 7-8 of the remarks, filed 3 December 2021, with respect to the rejection of claim 1 under 35 USC 103 in view of Harada and Sase have been fully considered and are persuasive.  The rejections of claims 1, 5-9, and 11-12 under 35 USC 103 in view of Harada and Sase have been withdrawn. 
In view of the cancelation of claims 15-16 and 19-20 the previous rejections under 35 USC 102(a)(1) and (a)(2) in view of Kiyota are moot.

REASONS FOR ALLOWANCE
Claims 1-13 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a microscope apparatus wherein, when the first cover is in the first position and the second cover is in the closed state, the sample setting unit is covered twice by the first cover and the second cover so that external light passing through a gap between the first cover and the housing does not reach the sample setting unit, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-13 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872     

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872